1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
9
                             WESTERN DIVISION
10
11   UNITED ARTISTS CORPORATION, a             Case No. 2:19-CV-828-MWF (MAAx)
     Delaware corporation,                     AMENDED PRELIMINARY
12
                                               INJUNCTION
13                 Plaintiff,
14        v.
15
     UNITED ARTIST STUDIOS LLC, a
16   Nevada limited liability company;
17   UNITED ARTIST FILM FESTIVAL
     LLC, a Nevada limited liability
18
     company; XLI TECHNOLOGIES INC.,
19   a revoked Nevada corporation; XLI41
     L.L.C., a Nevada limited liability
20
     company; JAMES P. SCHRAMM, an
21   individual; and DOES 1–10, inclusive,
22                 Defendants.
23
     AND COUNTERCLAIMS.
24
25
26
27
28

                                         -1-                                     .
 1         After consideration of Plaintiff and Counter-Defendant United Artists
 2 Corporation’s (“United Artists”) Ex Parte Application for a Temporary Restraining
 3 Order and Preliminary Injunction Against Defendant James P. Schramm (the “Ex
 4 Parte Application”) (Docket No. 83), Defendant Schramm’s Opposition (Docket No.
 5 92), United Artists’ Reply (Docket No. 99), United Artists’ Ex Parte Application for
 6 an Order to Show Cause Re Contempt and Sanctions (Docket No. 112), Schramm’s
 7 Opposition (Docket No. 115), Schramm’s Response to the Court’s Order to Show
 8 Cause Re: Contempt and Sanctions (Docket No. 118), United Artists’ Reply
 9 (Docket No. 120), all other papers filed herein, and the records of the case, and
10 pursuant to Rule 65 of the Federal Rules of Civil Procedure,
11         The Court now ORDERS as follows:
12         1.    Defendant James P. Schramm is ENJOINED during the pendency of
13 this lawsuit from directly or indirectly making any harassing or threatening
14 communications to anyone connected with this lawsuit, including but not limited to
15 Daniel Flores, any employees of United Artists Corporation (“United Artists”) or
16 Metro-Goldwyn Mayer Studios Inc. (“MGM”), any lawyers for United Artists or
17 MGM, any lawyers or employees at Sheppard, Mullin, Richter & Hampton LLP
18 (“Sheppard Mullin”), or any other person working on this lawsuit.
19         2.    For the guidance of the parties, the Court provides a list of conduct
20 from which Defendant James P. Schramm is specifically enjoined during the
21 pendency of this lawsuit. However, this list is not meant to be exhaustive, and
22 Defendant James P. Schramm is ENJOINED from directly or indirectly making
23 any harassing or threatening communication to anyone connected with this lawsuit,
24 as ordered in paragraph 1, whether or not that communication or person is
25 specifically listed below. As the Ninth Circuit has held, the term “‘harass’ . . . [is]
26 not esoteric or complicated term[] devoid of common understanding.” United States
27 v. Osinger, 753 F.3d 939, 945 (9th Cir. 2014).
28

                                               -2-                                           .
 1         3.     For the guidance of the parties, Defendant James P. Schramm is
 2 specifically ENJOINED during the pendency of this lawsuit from directly or
 3 indirectly communicating with Daniel Flores and his family in any manner and for
 4 any purpose.
 5         4.     For the guidance of the parties, Defendant James P. Schramm is
 6 specifically ENJOINED during the pendency of this lawsuit from directly or
 7 indirectly sending emails, sending texts, making telephone calls, or otherwise
 8 communicating with any employees of United Artists or MGM, any lawyers for
 9 United Artists or MGM, or any lawyers or employees at Sheppard Mullin regarding
10 any of the following:
11                (a)   the facts underlying this lawsuit;
12                (b)   the substance of this lawsuit;
13                (c)   matters relating to this lawsuit;
14                (d)   conduct related to this lawsuit;
15                (e)   any information that personally identifies Daniel Flores and his
16                      family, either by name or description;
17                (f)   any information that personally identifies employees of United
18                      Artists or MGM, either by name or description; and
19                (g)   any information that personally identifies any lawyers for United
20                      Artists or MGM; and
21                (h)   any information that personally identifies lawyers or employees
22                      at Sheppard Mullin; and
23                (i)   any information that personally any other person working on this
24                      lawsuit, either by name or description.
25         5.     Defendant James P. Schramm is specifically ENJOINED during the
26 pendency of this lawsuit from posting any harassing or threatening content within
27 the city limits of the City of Beverly Hills, California, a compact municipality that
28 contains the MGM and United Artists office at 245 North Beverly Drive, Beverly

                                               -3-                                          .
 1 Hills, California 90210-5317. Defendant James P. Schramm is further specifically
 2 ENJOINED from posting any such content within 200 feet of the entrance of the
 3 United Artists and MGM office at that address, if such a location falls outside the
 4 city limits of Beverly Hills. For the guidance of the parties, the content described in
 5 this paragraph includes, but is not limited to, the content described in paragraph 4
 6 above.
 7         6.    For the guidance of the parties, Defendant James P. Schramm is further
 8 specifically ENJOINED from posting the following on any website or blog or
 9 Internet forum of any sort the following:
10               (a)    Any statement in the second person (i.e., “you”) directed to
11                      Daniel Flores, any employee of United Artists or MGM, any
12                      lawyer for United Artists or MGM, or any lawyer or employee of
13                      Sheppard Mullin or any other person working on this lawsuit;
14                      and
15               (b)    Any reference whatsoever to a family member of Daniel Flores,
16                      any employee of United Artists or MGM, any lawyer for United
17                      Artists or MGM, any lawyer or employee at Sheppard Mullin, or
18                      any other person working on this lawsuit.
19         7.    Defendant James P. Schramm is further ORDERED to remove any
20 statement referenced in paragraph 6 from any website or blog or Internet forum of
21 any sort that is under his control or for which he has the ability to do so.
22         8.    Defendant James P. Schramm is further ENJOINED from performing
23 any of these actions through another person or by use of a subterfuge. This
24 Preliminary Injunction shall not be construed to prohibit communications between
25 the counsel of record for the parties.
26
27
28

                                               -4-                                           .
1         This Amended Preliminary Injunction SUPERSEDES the Court’s prior
2 Preliminary Injunction, issued on October 17, 2019. (Docket No. 103).
3
          IT IS SO ORDERED.
4
5
     Dated: November 27, 2019          ______________________________
6                                      MICHAEL W. FITZGERALD
7                                      United States District Judge

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -5-                                .
